Case 18-55697-lrc    Doc 419    Filed 08/23/21 Entered 08/23/21 10:50:43        Desc Main
                                Document     Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: August 23, 2021
                                                      _____________________________________
                                                                 Lisa Ritchey Craig
                                                            U.S. Bankruptcy Court Judge

 _______________________________________________________________


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN THE MATTER OF:                                )      CASE NUMBER
                                                 )
                                                 )
CASSANDRA JOHNSON LANDRY,                        )      18-55697-LRC
                                                 )
       Debtor.                                   )      IN PROCEEDINGS UNDER
                                                 )      CHAPTER 7 OF THE
                                                 )      BANKRUPTCY CODE

                                         ORDER

       This matter comes before the Court on Debtor’s Amended Objection to Claim No.

2 (Doc. 411, the “Objection”), filed by Debtor against Bureaus Investment Group

(“Creditor”).

       Debtor objects to Claim No. 2 (the “Claim”) on the basis that it is a “duplicate” and

is not validated. To support her contention of duplication, Debtor notes that the Claim and

another filed by the same creditor share “the same claim number of 21500842.” Debtor’s

Exhibit A suggests that the Claim and Claim No. 21 seek payment of the same debt.
Case 18-55697-lrc     Doc 419    Filed 08/23/21 Entered 08/23/21 10:50:43          Desc Main
                                 Document     Page 2 of 3




       Indeed, Claims No. 2 and 21 are both filed by Creditor. However, nothing else in

the proofs of claim would suggest that one is somehow a “duplicate” of the other. What

Debtor cites as the “same claim number” listed —21500842— is not the claim number but

rather the identifying number of Creditor itself. In addition to listing different account

balances, the Claim and Claim No. 21 also list different account numbers. Indeed, when

she filed her bankruptcy petition, Debtor scheduled two different accounts with Creditor,

listing the debts as unsecured in both instances. See Doc. 1.

       Debtor’s Objection fails too on her contention that Creditor did not validate its claim.

Claim No. 2 complies with Federal Rule of Bankruptcy Procedure 3001 and, therefore, it

is “prima facie evidence of the validity and amount of” Creditor’s claim. FED. R. BANK.

P. 3001(f). Where a debtor’s objection fails to overcome the presumption of validity, it

should be denied. See In re Watson, 2015 U.S. App. LEXIS 9158, at *13 (11th Cir. 2015).

As the Objection has failed to raise any legitimate issues with the Claim, it is insufficient

to rebut the prima facie evidence of the validity and amount of the Claim and fails to

sufficiently place Creditor on notice as to the basis upon which Debtor objects to the Claim.

       For these reasons, the Court finds that the Objection must be, and hereby is,

DENIED with prejudice.

                                  END OF DOCUMENT

Distribution List

Cassandra Johnson Landry
P.O. Box 1275
Grayson, GA 30017
                                              2
Case 18-55697-lrc   Doc 419   Filed 08/23/21 Entered 08/23/21 10:50:43   Desc Main
                              Document     Page 3 of 3




Herbert C. Broadfoot, II
Herbert C. Broadfoot II, PC
Buckhead Centre - Suite 555
2964 Peachtree Road, NW
Atlanta, GA 30305

S. Gregory Hays
Hays Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, GA 30305

Chi Phan
Bankruptcy Clerk
PRA Receivables Management, LLC
P.O. Box 41021
Norfolk, VA 23541




                                         3
